Case 7:20-cr-01900 Document1 Filed on 10/15/20 in TXSD Page 1 of 2

 

AO 91 (Rev. 11/11) Criminal Complaint : United Stat sacs Ute = -.
SOUTIETT OSI OF aeae
UNITED STATES DISTRICT COURT
for the OCT J a 2020

Southern District of Texas ;
David J. Bradley, Clerk

 

 

 

United States of America )
Vv. )
Giovana Martinez (1998/USA) )  CaseNo. AM-7O-2] TH -(M
Rodolfo Martinez (2002/USA) ‘)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 14, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 12.40 Kilograms

of Methamphetamine, a Schedule II Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 12.40
Kilograms of Methamphetamine, a Schedule i] Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

/s/ Nicholas C. Stott
Complaint authorized by: AUSA Sarina DiPiazza Complainant’s signature

 

Nicholas C. Stott, HSI Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

Date: __—*10/15/2020 8:34 a.m. [Lee & Oar?

Judge's signature

. McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby
City and state: Printed name and title

 
Case 7:20-cr-01900 Document1 Filed on 10/15/20 in TXSD_ Page 2 of 2

Attachment “A”

I, Nicholas C. Stott, am a Special Agent of the United States Homeland Security Investigations
(HSD and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount’ needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

On October 14, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations (OFO) at the Progreso Port of Entry (POE) in Progreso,
Texas. CBP Officers (CBPOs) detained Giovana Martinez (hereinafter GIOVANA), a citizen
of the United States, the driver and registered owner of the vehicle, and Rodolfo Martinez
(hereinafter RODOLFO), while attempting to enter the U.S. with approximately 12.40
kilograms (kg) of methamphetamine concealed within the rear quarter panels of the vehicle.
GIOVANA was accompanied by her two minor children.

During primary inbound inspection, CBP Officers (CBPOs) obtained a negative oral
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $10,000.00.
from GIOVANA. CBPOs referred GIOVANA, RODOLFO and the vehicle to secondary
inspection for an intensive examination.

During secondary inspection, the vehicle was X-rayed, revealing anomalies in the rear quarter
panel area of the vehicle. A CBP K-9 narcotics detection team conducted a free air inspection
on the vehicle which resulted in a positive alert for the odor of controlled substance(s)
emanating from the vehicle.

A physical search of the vehicle was conducted, and 15 cellophane and vacuum sealed
packages, weighing approximately 12.40 kilograms, were discovered concealed within the rear
quarter panels of the vehicle. CBPOs field tested the substance inside the packages which was
presumptive positive for the properties and characteristics of methamphetamine.

A Homeland Security Investigations (HSI), Special Agent (SA) responded to the Progreso POE
to assist in the investigation. The HSI SA and a CBPO interviewed GIOVANA and
RODOLFO who both, after providing several inconsistent and admittedly false statements,
stated they were hired by an unknown person in Mexico and to be paid to transport what they
suspected were drugs from Mexico into the United States. GIOVANA and RODOLFO both
admitted to making several previous trips into the United States on behalf of the smuggling
organization.
